Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1-6, 18-23, 25, 27-29, 32-38 are pending in the current application. Claims 3, 4, 18-23, 25, 27-29, 32-38 remain withdrawn.
2.	This application is a 371 of PCT/BR2018/050037 02/19/2018 and claims priority to BRAZIL 1020170033180 02/17/2017.
Claim Rejections/Objections Withdrawn
3.	The rejection of claims 1, 2, 5, 6 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn.  After reviewing the structures and the data in the declaration of inventor de Souza Gama the data do not support the claimed structures.  According to the affidavit at paragraph 11 Fig. A compound VIII with electrospray ionization in positive ion mode gives a particle with m/z of 209.0865 consistent not with Formula VIII but a dehydration product.  In negative ion mode a m/z of 225.2 is observed which would correspond to a deprotonated ion of the expected m/z 226.08 of Formula VIII.  The figure B chromatogram provides no structural information. The 1HNMR spectrum in Fig. C suggests some impurities as there are some extraneous peaks.  The peaks 3.70 and 1.27 correspond to the methyl groups of an ester and the tertiary carbon bearing the -OH, respectively.  The 7.52 peak is the vinyl ether adjacent to the ester and is also expected to be a singlet.  The peak at 6.04 is the other vinyl proton in the ring. The left hand ring is probably correct for the two olefins and ester portion and this assignment is not in doubt, however the remaining data for the five-membered fusion does not fit the data.  While the peak at 8.5 is not integrated and may be partially solvent exchanged this looks like a single -OH group.  Ignoring the -OH protons this leaves two sets of methylene groups that should integrate to 4 protons and appear in the 1.30-1.50 region. These methylene protons in Compound VIII are also diastereotopic and would be expected to give a very complex splitting pattern with each proton coupling to each of the three others for something like a doublet of a doublet of a doublet. This is not what is observed, instead the integration shows a single proton at 2.39 to 2.35 which appears to be a doublet, or a doublet of a doublet, and an integral value of the peaks at 2.58-2.65 of ~2.  The structure of VIII would not give peak positions in this position, would give a different coupling pattern and would not integrate to 3.  A structure more consistent with the 1HNMR shown is the second formula in Figure A, the dehydration product. The olefinic proton in the 5-membered ring would correspond to the peak at 5.05.  This peak is entirely unaccounted for in the proposed structure.  The peaks at 2.39 to 2.35 and 2.58-2.65 fit an allylic methylene.  In the 13CNMR a peak at 168 fit with an ester carbonyl, however the signal to noise ratio is not optimal and not all carbons appear to accounted for, but it does not account for the two methylene groups in the five membered ring.  These carbons would be expected to appear in the 30-40 ppm range, but instead we see several peaks in the 50ppm region near the d4-methanol.  One should be the methyl ester carbon however the other one is consistent with an allylic carbon in the dehydration product.  It might be helpful to get a better 13C NMR spectrum by running the experiment longer or with higher concentration in a solvent that does not appear in the upfield region in the 40-50 area, like CDCl3.  A 1HNMR in a non-protic solvent should also allow the proposed two -OH group protons to be observed if present with a properly dried sample. 
Notwithstanding the fact that the structural proposal for the claimed compounds is most likely incorrect, there is no requirement that it be correct to meet the written description requirement. MPEP 2163 I. quoting in favor, Cubist Pharm., Inc. v. Hospira, Inc., 805 F.3d 1112, 1118, 117 USPQ2d 1054, 1059 (Fed. Cir. 2015) ( "The fact that the inventors were mistaken as to one aspect of the structure of daptomycin at the time the application [ ] was filed does not render the specification inadequate to satisfy the written description requirement. It was enough that the specification disclosed relevant identifying characteristics that distinguished daptomycin from other compounds and thus  showed that the inventors had possession of daptomycin, even though  they may not have had an accurate picture of the entire chemical structure of that compound." Id. at 1120, 117 USPQ2d at 1060.)"  "As this court has noted, a chemical structure is "simply a means of describing a compound; it is not the invention itself."  Regents of Univ. of N.M. v. Knight, 321 F.3d 1111 , 1122 (Fed. Cir. 2003). In determining what compound the patent claims  were directed to, the proper focus is not limited to the chemical structure depicted in the diagram. Instead, the specification as  a whole must be considered. As the district court explained, the Formula 3 compound is defined not only by the structural diagram, but also by other portions of the specification." Id at 1118 117 USPQ2d at 1060.  It is known that the structural determination is difficult and often problematic in the iridoid art, see for example Jensen “Structural Revision of Some Recently Published Iridoid Glucosides” J. Nat. Prod. 2007, 70, 29-32.
	The rejection of claims 1, 2, 5, 6 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn.  Applicant has shown how to make some compounds and some variants could be made, for instance converting the alcohols to tosylate groups and reducing, reducing the ester, hydrolyzing the ester and so forth.
Claim Rejections/Objections Maintained/ New Grounds of Rejection
4.	New grounds of rejection are set forth below.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claim(s) 1-2, 5-6 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Demirci “Anticandidal pimaradiene diterpene from Phlomis essential oils” C. R. Chimie 12 (2009) 612-621.
	Demirci on page 614 section 2.5 treats Ipolamiide with .1N HCl: 
“Ipolamiide (5 mg) was treated with 0.1 N HCl at pH 5 and stirred vigorously at approx. 100 oC. After 1 h all ipolamiides were converted into its aglycone. The solution extracted with Et2O and evaporated under nitrogen gave a red-orange residue (2 mg).” Page 620 discusses the reaction and shows it graphically in Scheme 1:

    PNG
    media_image1.png
    275
    693
    media_image1.png
    Greyscale

“For the identification of compound 2, the iridoid ipolamiide (3) was subjected to acid hydrolysis. The resulting compound 4-methoxycarbonyl-7-methylcyclopenta[c]pyrane (2) was characterized by coinjection of the Phlomis essential oils to confirm its presence in the oils of PAr (1.4%) and PS (0.2%).”
	This reaction is exactly the same reaction disclosed in the instant specification at page 23-24 paragraph [0102]:
	“The isolated compounds of the present invention are obtained by subjecting the ipolamiide compound to 0.1N hydrochloric acid at 40oC and 100 oC for 1h, 2h, and 5h.”  The products are then shown graphically.  If the reaction conditions are the same the products are the same and as such the compounds in the reaction of Demirci anticipate the instant claims.
	Alternatively, some of the claimed compounds are the expected intermediates upon dehydration and deglycosylation of ipolamiide on the way to compound 2 in Demirci and are inherently generated.  This can be seen graphically below in Scheme 2:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

As shown in the Scheme 2, the loss of one molecule of glucose and two of water from ipolamiide yields compound 2, fulvoipolamiide, and since each dehydration or deglycosylation is occurring independently these are the expected intermediates, although more or less of each one may be formed depending upon the relative rates of each dehydration and deglycosylation.  Intermediate 5 corresponds to the compound VIII in claim 2.  Compound IV is simply the product of ester hydrolysis of compound 5.  For these reasons the claims are anticipated or in the alternative, obvious over Demirci.
Conclusions
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071. The examiner can normally be reached Monday - Friday 9:30 - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID K O'DELL/Primary Examiner, Art Unit 1625